MEMORANDUM **
Sergio Jimenez-Aguilera appeals from the 30-month sentence imposed following *271his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Jimenez-Aguilera contends that the district court failed to consider properly his personal circumstances and that his sentence is substantively unreasonable. The district court did not procedurally err and Jimenez-Aguilera’s sentence is reasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); United States v. Valencia-Barragan, 608 F.3d 1103, 1108-09 (9th Cir.2010).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.